COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00234-CR


Aaron Glen Jensen                          §    From the 355th District Court

                                           §    of Hood County (CR12827)

v.                                         §    June 30, 2016

                                           §    Opinion by Justice Sudderth

The State of Texas                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the $12 restitution fee, resulting in total court costs of $584. It is ordered that the

judgment of the trial court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth________________
                                         Justice Bonnie Sudderth